Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2, 5 9, 12, 16, and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiangquiang (CN104363450B) hereinafter Jiangquiang’450’ in view of  Jiangquiang (CN105391999 (A)) hereinafter “Jiangquiang’999”.
Regarding claims 1, 9, and 16 Jiangquiang’450-Jiangquiang’999
Jiangquiang’450 discloses A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor rogram to instruct related hardware, and the program can be stored in a computer readable storage medium, which is referred to herein. Storage media, such as: ROM/RAM, disk, CD, etc.” Page 18 lines 49-52) to perform: 
…
B) obtaining a gradient of the current coding unit when the size of the current coding unit is greater than the size of the smallest coding unit (Jiangquiang’450, “gradient information calculation module 602”, Fig. 6. “The gradient information of each of the minimum coding units determined above may be calculated before starting to encode the target coding block “, Page 8, lines 30-34. See also Page 7 lines 1-9); 
C) determining to divide the current coding unit when the gradient of the current coding unit is not less than a first threshold (Jiangquiang’450, See Example 1. Determining to divide the target coded block (B1 32X32) in to “four 16x16 sub-coding blocks B21, B22, B23 and B2 … “when the gradient information is not less than Th1”. (Page 10 8-12, Fig. 2).” The coding mode of the target coded block (B1 32X32), which is the coded block to be processed, is determined based on the gradient information of the target coded block (B1 32X32), “when it is determined that the gradient information of the to-be-processed coding block is not less than the first threshold, the coded block to be processed is divided into several sub-coded blocks”…. “If the gradient information of each sub-coded block is not smaller than the first threshold, the sub-coded block is further divided downward.” Page 10, lines 39-54, Page 15 lines 34-49. See also Fig. 6.  The gradient information determining module 603 is configured to determine whether the gradient information Gcu of the target coding block is smaller than the first threshold Th1. If the value is less than Th1, the intra-frame coding mode obtaining module 604 is triggered to obtain if not less than Th1, Triggering the coding block partitioning module partition coding block 605” Page 14 lines 55-58) ; and 
when the gradient of the current coding unit is less than a first threshold (It is determined whether the gradient information Gcu of the target coding block is smaller than the first threshold Th1, if it is less than Th1…” obtaining gradients of sub-coding units comprised in the current coding unit (Jiangquiang’450, “S103: It is determined whether the gradient information Gcu of the target coding block is smaller than the first threshold Th1, if it is less than Th1, S104 is performed” Page 9 lines 1-2) . “S102: Calculate gradient information Gcu of the target coding block. The gradient information of the coded block has an additivity, that is, the gradient information of the large-size coded block can be obtained by accumulating the gradient information of the small-size coded block constituting the coded block. For example, assuming that a 32x32 coded block to be processed is divided into four 16x16 subcoded blocks, the gradient information of the 32x32 coded block to be processed is equal to the sum of the gradient information of the four 16x16 subcoded blocks.” Page 8 lines 6-14, Fig. 6, S102. See also Example 1, Fig. 2 ) ; and 
determining according to the gradients of the sub-coding units (Gcu S102) whether to divide the current coding unit (Jiangquiang’450, “If the gradient information of each sub-coded block is not smaller than the first threshold, the sub-coded block is further divided downward” Page 10 lines 33-41. FIG. 2 “S103: It is determined whether the gradient information Gcu of the target coding block is smaller than the first threshold Th1, if it is less than Th1, S104 is performed [“S104: Obtain an intra coding mode of the target coding block” “The intra coding mode includes at least a division mode and an intra prediction mode.”], and if 601 is further configured to separately set the divided sub-coded blocks into target coding blocks, and trigger the gradient information calculation module 602 to calculate gradient information of each sub-coded block to obtain each sub-coded block. An intra coding mode, which in turn obtains an intra coding mode of the coded block to be processed.” Page 15 lines 9-12). 
Although Jiangquiang’450 discloses “S101: Set a to-be-coded block to be a target coded block.” Page 7 line 50, Page 6 line lines 35-40. Note that checking to make sure a current coding block is not already in a “size allowed in the corresponding coding standard” is inherent in Jiangquiang’450 Page 7 lines 52-58, where it discloses “the to-be-processed coding block may be divided into multiple sub-coded blocks according to the coding block size allowed in the corresponding coding standard [HEVC 8X8 and H.264 4X4 Page 8, lines 29-34, lines 51-56].” Page 7 lines 52-58); 
  Jiangquiang’450 does not explicitly disclose A) determining whether a size of a current coding unit is greater than a size of a smallest coding unit
However Jiangquiang’999 discloses A) determining whether a size of a current coding unit is greater than a size of a smallest coding unit (Described target code unit is divided according to the size of one deck base unit under minimum code subelement, obtains multiple base unit; Page 3, lines 20-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Jiangquiang’450 with that of calculation for selecting a coding block. (Jiangquiang’450 Page 1, lines 56-57).
Regarding claim 2 and 17 Jiangquiang’450-Jiangquiang’999
Jiangquiang’450-Jiangquiang’999 discloses The method according to claim 1, wherein the determining, by the computing device according to the gradients of the sub-coding units, whether to divide the current coding unit comprises: 
determining whether a sum of the gradients of the sub-coding units is greater than a second threshold, the first threshold being greater than the second threshold (Jiangquiang’450, “The target coding block setting module 601 is further configured to separately set the divided sub-coded blocks into target coding blocks, and trigger the gradient information calculation module 602 to calculate gradient information of each sub-coded block to obtain each sub-coded block. An intra coding mode, which in turn obtains an intra coding mode of the coded block to be processed.” Page 15 lines 9-12. See also “The gradient information of the coded block has an additivity, that is, the gradient information of the large-size coded block can be obtained by accumulating the gradient information of the small-size coded block constituting the coded block.” Page 8 lines 4-13); 
when the sum of the gradients of the sub-coding units is not greater than the second threshold, determine not to divide the current coding unit (determine a division mode of the target coding block; based on gradients of the sub-cd” See page 2, B1 not divided, B23 and B4 are divided, Fig. 2); 
when the sum of the gradients of the sub-coding units is greater than the second threshold, determining whether to divide the current coding unit according to the gradients of the sub-coding 18PCT178/US36units (The gradient information of the coded block has an additivity, that is, the gradient information of the large-size coded block can be obtained by accumulating the gradient information of the small-size coded block constituting the coded block. For example, assuming that a 32x32 coded block to be processed is divided into four 16x16 subcoded blocks, the gradient information of the 32x32 coded block to be processed is equal to the sum of the gradient information of the four 16x16 subcoded blocks.” Page 8 lines 6-14, Fig. 6, S102. See also Example 1, Fig. 2).
Regarding claim 5 and 12, Jiangquiang’450-Jiangquiang’999
Jiangquiang’450-Jiangquiang’999 discloses The apparatus according to claim 9, wherein the processor is specifically configured to: 
calculate gradients of smallest coding units comprised in the current coding unit (“gradient information of each of the minimum coding units” Page 15, lines 14-17).); and 
use a sum of the gradients of the smallest coding units as the gradient of the current coding unit. (Jiangquiang’450, “a gradient information determining submodule, configured to calculate gradient information of the target coding block according to the determined gradient information of each of the minimum coding units” Page 15, lines 14-17).

Allowable Subject Matter
Claims 3-4, 6-8, 10-11, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6 and 13 

Specifically, Jiangquiang’450 and Jiangquiang’999 does not disclose nor suggest the limitation, obtain a second quantity of adjacent blocks of the current coding unit, sizes of the adjacent blocks being the same as the size of the current coding unit; and 
set the first threshold according to the second quantity.
Regarding claim 10
Jiangquiang’450-Jiangquiang’999 does not disclose The apparatus according to claim 9, wherein the processor is further configured to: determine whether a sum of the gradients of the sub-coding units is greater than a second threshold, the first threshold being greater than the second threshold; 
when the sum of the gradients of the sub-coding units is greater than the second threshold, determine a first quantity of sub-coding units whose gradients are less than or equal to a third threshold in the sub-coding units; 
when the first quantity is greater than or equal to a fourth threshold, determine to divide the current coding unit; and when the first quantity is less than the fourth threshold, determine not to divide the current coding unit.
Regarding claim 11
Jiangquiang’450-Jiangquiang’999 does not disclose The apparatus according to claim 9, wherein the processor is further configured to: determine whether a sum of the gradients of the sub-coding units is greater than a second threshold, the first threshold being greater than the second threshold; when the sum of the gradients of the sub-coding units is greater than the second threshold, 18PCT178/US39determine whether a ratio of a largest gradient to a smallest non-zero gradient in the gradients of the sub-coding units is greater than or equal to a fifth threshold; when the ratio is greater than or equal to a fifth threshold, determine to divide the current coding unit; and when the ratio is less than the fifth threshold, determine not to divide the current coding unit.
Regarding claim 20 
Jiangquiang’450 and Jiangquiang’999 does not disclose nor suggest the limitation,
 obtaining a second quantity of adjacent blocks of the current coding unit, sizes of the adjacent blocks being the same as the size of the current coding unit;
 setting the first threshold to a preset value when the second quantity is less than a sixth threshold; and 
when the second quantity is equal to the sixth threshold, determining whether a target adjacent block belonging to a coding unit whose size is 18PCT178/US42greater than or equal to the size of the current coding unit exists in the adjacent blocks; 
when the target adjacent block exists, setting the first threshold according to a gradient of the coding unit to which the target adjacent block belongs; and when the target adjacent block does not exist, setting the first threshold to zero.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481